Citation Nr: 0008553	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-40 818	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
September 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1990 
rating decision by the RO which denied increased ratings for 
right and left knee disorders.  The appeal also arises from a 
February 1993 RO decision which denied a TDIU rating.  In May 
1997, the Board remanded the claims to the RO for further 
development. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by full 
extension, slight limitation of flexion, and no instability.

2.  The veteran's left knee disability is manifested by full 
extension, slight limitation of flexion, and no instability.  

3.  The veteran's service-connected disabilities do not 
prevent her from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
her educational and occupational background.

4.  Without good cause, the veteran failed to report for a VA 
examination, which was scheduled after the Board's remand, in 
relation to her claims for increased ratings for right and 
left knee disabilities and for a TDIU rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1999).

2.  The criteria for a rating of 10 percent for a left knee 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (1999).

3.  The requirement for a TDIU have not been met. 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).

4.  Failure to report for a scheduled VA examination requires 
denial of the claims for increased ratings for right and left 
knee disorders and for a TDIU rating.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from February 1981 to 
September 1984.  Her service medical records show she injured 
both knees in basic training.  She was treated for bilateral 
knee complaints throughout service.  The diagnosis was 
chondromalacia of both knees.  In August 1983, she underwent 
a lateral release, medial reefing of the quad mechanism and 
shaving of the right patella.  She was discharged from 
service due to her bilateral knee disorder.

In October 1984, the RO granted service connection for 
postoperative chondromalacia of right knee, assigning a 20 
percent rating.  The RO also granted service connection for 
chondromalacia patella of the left knee, assigning a 10 
percent rating.  These are the veteran's only service-
connected disabilities.

In November 1985, the RO assigned noncompensable ratings for 
right and left knee disorders.  In April 1988, the RO 
assigned the right knee disorder a 10 percent disability 
rating and the left knee disorder was assigned a 10 percent 
disability rating.

In May 1988, the veteran's left knee was arthroscoped and 
debrided.  The surgical procedure revealed some 
patellofemoral chondromalacia and lateral femoral condyle 
chondromalacia.  A modified Elmslie-Trullot procedure with 
patella realignment and elevation was performed without 
complications.

The veteran received a temporary total convalescent rating 
from May 1988 to October 1988 due to the May 1988 left knee 
surgery.  She thereafter, received a 10 percent rating for 
the left knee disability.  The right knee also continued to 
be rated 10 percent.  

Outpatient treatment reports from 1988 to 1989 show the 
veteran received treated for various ailments including a 
knee condition.

On an August 1989 application for a TDIU rating, the veteran 
stated she was unemployable as a result of a bilateral knee 
disorder.  She stated she completed one year of college.  She 
said she last worked full-time in June 1987 and that she 
became too disabled to work in September 1987.  She stated 
that in the last five years she had worked as a site manager, 
waitress and a computer analyst.  She claimed she had applied 
for a statistical analysis position in 1988 and for an 
instructional assistant position in 1989.  She reported 
participating in a VA vocational rehabilitative training 
program and that she had been attended college since January 
1989.

In an August 1989 letter, a VA orthopedic surgeon stated the 
veteran was treated in the orthopedic clinic on several 
occasions and had undergone surgical intervention for her 
knee pain with the left being slightly worse than the right.  
He stated she had chondromalacia of the patella and 
malalignment of the patella.  He related the veteran was 
presently undergoing conservative care after having hardware 
removed from the left knee which was placed in at the time of 
her previous surgery.  He reported that the veteran's 
condition was guarded to poor, as improvement was usually 
very slow and the condition sometimes continued on to severe 
degenerative arthritis of the knee joint.  He stated the 
veteran should not be allowed to kneel or climb.  He reported 
that excessive walking and standing would be uncomfortable to 
her.  He stated that sitting with her knees bent at 90 
degrees or more would exacerbate her symptomatology.

VA outpatient records show that in August 1989 the range of 
motion of both knees was normal.  However, she was slightly 
limited in left knee flexion secondary to patella pain.  
There was no swelling and no subluxation of active or passive 
range of motion.  The ligaments were stable.  In the 
beginning of October 1989, physical examination of the right 
and left knee revealed a full range of motion and no laxity.  
She did however have tenderness of the joint.  An October 
1989 report from the end of the month show the veteran's left 
knee was tender over the anterior tibia.  Her range of motion 
of the left knee was 0 degrees to 90 degrees.  The plan was 
to issue the veteran a brace and began physical therapy for 
quadriceps strengthening.

A December 1989 VA outpatient treatment report notes the 
veteran was 6 months status post Elmslie-Trullot procedure of 
the left knee.  Physical examination of the left knee 
revealed a range of motion of 0 degrees to 100 degrees of 
flexion.  She had some tenderness of the knee.  She was to 
continue range of motion and quadriceps exercises.  Another 
December 1989 outpatient treatment report shows she continued 
to complained of bilateral knee pain.  The examiner reported 
the veteran had a permanent work restriction which involved 
no stair climbing, kneeling, or carrying heavy loads.  Also 
in December 1989, a report shows the veteran was issued a 
TENS unit due to bilateral knee pain.

In January 1990, the veteran filed claims for increased 
ratings for right and left knee disorders.  She stated she 
was required to wear a TENS unit and received outpatient 
treatment.  

In a September 1990 decision, the RO denied higher ratings 
for right and left knee disorders.

During an October 1990 RO hearing, the veteran testified she 
had problems with employment due to her bilateral knee 
disorder.  She stated she last worked part-time in September 
1987 as a hostess/cashier/waitress.  She stated she had no 
stability in either knee.  She stated she had a knee brace 
which she alternated wearing between the right and the left 
knee.  She also stated she had pain and swelling of her 
knees.  She claimed she had reduced motion, stiffness, 
popping and grating of the knees.  She related she took 
Tylenol for knee pain.  She reported she checked in with the 
physical therapy department approximately once a month but 
was not treated by a doctor.  She claimed she missed time off 
of school do to knee pain.  The veteran's mother testified as 
to the pain and swelling of the veteran's knees and the 
difficulties her knees caused her.

VA outpatient treatment reports from 1990 to 1992 show the 
veteran was treated for eye problems, headaches, depression, 
an ovarian cyst, right shoulder and neck spasms, and 
bilateral knee complaints.  Reports also show the veteran 
related she was taking electrical engineering classes until 
March 1990.  She stated she had to discontinue taking classes 
due to degenerative arthritis of the knees.  She reported she 
used crutches and wore a knee brace. 

On February 1991 VA examination, the veteran reported that 
due to her bilateral knee disorder she was unable to be 
employed.  She stated that knee pain restricted her mobility 
and ability to sit for long periods of time as well as stand 
for long periods of time.  She related she could not kneel 
and was unable to walk rapidly or to lift heavy weights.  She 
reported that she had undergone vocational rehabilitation but 
currently was unable to find long term employment compatible 
with her knee disabilities.  

Physical examination revealed a large female who seemed to be 
in chronic distress.  She stood erect with the knees 
straight.  She walked stiff-kneed and very slowly.  Physical 
examination revealed obvious quadriceps, particularly vastus 
medialis atrophy of both knees.  Both patella was tender to 
palpation.  There was increased prominence of the tibial 
tuberosity area, which had been raised by the Elmsley-Trillat 
procedure on the left.  The active range of motion of both 
knees was accomplished extremely slowly and with apparent 
pain from 0 degrees of extension to 135 degrees of flexion on 
the right and 110 degrees of flexion on the left.  There was 
no palpated crepitus on flexion and extension.  The medial 
and lateral collateral ligaments were stable in both knees 
and the anterior and posterior cruciate ligaments were stable 
in both knees to manual testing.  There was no effusion 
present.  Both knees were diffusely tender and the knee caps 
were quite tender to any manipulation.  X-rays of the knees 
were unremarkable.  There was no arthritis spurring noted.  
Evidence of a well healed osteotomy was noted of the patellar 
tendon insertion and anterior elevation of this as performed 
by surgery.  There was no spurring of the patella indicative 
of long term osteoarthritis changes secondary to 
chondromalacia patella.  The impression was that the veteran 
had severe retropatellar pain in both knees which while not 
totally disabling was extremely restrictive and had to date 
markedly interfered with her ability to seek long term 
employment.

VA outpatient treatment reports from February 1992 to June 
1992 show that during this time the veteran reported she had 
injuries to both knees.  On one occasion she said she fell, 
hitting both of her knees, and on another occasion she 
reported hitting both of her knees on her desk.  Medical 
reports associated with such injuries show she complained of 
knee pain and at times swelling and effusions of the knees.  
Physical examination revealed she had a full range of motion 
of the knees and no patella subluxation.  Diagnoses during 
this time included bilateral chondromalacia of the knee and 
bilateral degenerative knee.

In a May 1992 statement, the veteran gave a report of 
undergoing two knee surgeries and that she underwent a 
procedure to ascertain the source of a gastrointestinal 
bleed.  She claimed she was restricted to a wheelchair, knee 
braces, or platform crutches.  She stated she had a 
degenerative bone condition in both knees.  She stated the 
surgery site in the left knee was coming apart.  She claimed 
she was in so much pain that her eyes were permanently 
dilated and that she could not see very well under normal 
lighting.  She related she had to work under special 
lighting.  She reported she had migraines, chronic 
infections, and depression.  She claimed that because of her 
current disabilities she was not allowed to return to school 
and was unable to work.

Records from the Social Security Administration (SSA) show 
the veteran was awarded disability benefits in June 1992 
based on a primary diagnosis of an affective disorder and a 
secondary diagnosis of fracture of a lower limb.  Most of the 
medical records considered by the SSA are VA records showing 
treatment for both service-connected and non-service-
connected conditions. 

The SSA records also include a June 1992 mental evaluation by 
Dr. Fred C. Dalton.  This report revealed a diagnosis of 
major affective disorder and a dependent personality 
disorder.  The examiner stated the veteran was considered 
severely impaired in her ability to perform work related 
activities.  He stated she lacked the capacity for sustained 
concentration and persistence.  He reported her memory was 
only fair and her capacity for understanding was limited due 
to a number of factors.  Her social interaction was 
practically nonexistent and her adaptive abilities for such 
were severely impaired.  There was severe impairment of her 
ability to accept and carry out responsibility for direction, 
control and planning, even under supervision.  He stated her 
ability to influence people, to relate to other people, and 
to perform complex or varied task were severely impaired.  In 
addition, he related that her ability to maintain a workplace 
appropriate to a given workload, to perform simple and 
repetitive tasks, and to comprehend or follow instructions 
were considered severely impaired.

In a July 1992 letter, a VA social worker stated the veteran 
was followed at the medical center for both physical and 
emotional problems.  He stated she was severely affected by 
an arthritic condition and was evaluation for emotional 
problems.  She opined that the veteran remained unemployable 
for these reasons.

When treated in August 1992, the veteran complained of 
bilateral knee pain and right knee instability.  She reported 
wearing a right knee brace.  She stated she could not wear a 
left knee brace due to pain.  She claimed she had occasional 
locking on extension.  She also claimed she had pain on 
negotiating stairs.  Physical examination of the left knee 
revealed no swelling or erythema.  She had some 
patellofemoral crepitance.  There was a negative Lachman and 
negative drawer sign.  Left knee range of motion was 0 to 110 
degrees.  Examination of the right knee revealed no effusion, 
swelling or erythema.  She had some tenderness of the lateral 
joint space.  She had 0 to 110 degrees of motion with minimal 
pain.  There was no instability.  The assessment was 
bilateral knee pain.

VA outpatient treatment reports from 1993 show the veteran 
had multiple physical disabilities, including degenerative 
joint disease, viral meningitis, migraine headaches, and 
depression.  A March 1993 VA mental health clinic report 
noted the veteran was in a wheelchair secondary to arthritic 
knees and due to an unsteady gait which was secondary to 
meningitis.  In June 1993, the veteran stated she fell the 
day prior to examination due to her left knee giving way.  
She reported she would fall a couple of times during a week.  
Physical examination of the left knee revealed a full range 
of motion, minimal patellofemoral crepitance, and medial 
point line tenderness.  The left knee was stable.  X-ray 
studies of the left knee revealed no fracture.

On a January 1993 application for a TDIU rating, the veteran 
claimed she was prevented from securing or following a 
substantially gainful occupation due to her service-connected 
bilateral knee disorder.  She reported she last worked full 
time in June 1987.  She stated she became disabled in 
September 1987.  She related that in 1985 she was a computer 
programmer/analyst.  She reported attending community college 
for a few years.  She claimed that since the last application 
was filed, her knees had shown marked degeneration of both 
the bone and the cartilage.  She stated she was now 
restricted to either a wheelchair or crutches with knee 
braces.  She stated her eyes were permanently dilated and 
that she had to wear dark glasses and use special lighting in 
order to read.  She stated she could not return back to 
school at this time.

In a January 1994 letter, the veteran listed the various 
medical conditions from which she suffered.  She related the 
problems she had with her knees and stated that her knees 
prevented her from performing certain jobs.  She said she 
utilized a knee brace, crutches, or a wheelchair due to 
bilateral knee difficulties.  She also stated that due to her 
medical conditions (bilateral knees, pelvic inflammatory 
disease, status post hysterectomy, right wrist injury, and a 
nervous disorder) she was unable to work.

A February 1994 outpatient treatment report notes that the 
veteran ambulated with crutches.  She complained of left knee 
pain.  She was noted to have a good range of motion of the 
left knee but had crepitus. 

In May 1997, the Board remanded the claims in order to obtain 
any additional medical records and to have the veteran 
undergo a VA examination.  In letters in May 1997 and April 
1998, the RO requested the veteran to submit the names and 
addresses of all providers of treatment for a bilateral knee 
disorder since March 1993.  The veteran never responded to 
this request.  The RO also had the veteran scheduled for a VA 
examination of her knees, and in January 1999 the VA medical 
center indicated that the veteran failed to report for the 
examination.

II.  Analysis

The veteran's claims for increased ratings for a service-
connected right knee disorder (rated 10 percent) and for a 
service-connected left knee disorder (rated 10 percent), and 
for a TDIU rating, are well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence to 
the extent possible, and there is no further VA duty to 
assist the veteran with her claims.  38 U.S.C.A. § 5107(a).  

In May 1997, the Board remanded the claims to the RO for 
further development.  This development included scheduling 
the veteran for a VA examination and giving her an 
opportunity to submit additional evidence.  The veteran 
failed to report for the VA examination and she did not 
respond to letters requesting additional treatment records.  
The duty to assist is not a one-way street, and the veteran 
has failed to cooperate in developing her claims.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet.App. 396 (1997).  The 
veteran's pending claims, including the TDIU claim, involve 
claims for increased ratings.  She has provided no good cause 
for failure to report for the VA examination which was 
scheduled after the Board's remand, and this alone serves as 
a basis to deny her claims.  Id.  The Board will, 
nonetheless, also adjudicate the merits of her claims.  

A.  Increased Ratings for Right and Left Knee Disorders

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent rating for her 
right knee disorder and a 10 percent rating for her left knee 
disorder under 38 C.F.R. § 4.71a, Code 5257.  This code 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee, and a 20 percent is 
assigned when it is moderate.  

The medical evidence from 1989 to 1994 shows the veteran has 
no subluxation on active or passive range of motion of either 
knee.  The ligaments of both knees are stable.  The knees 
always had a negative Lachman and negative Drawer sign.  As 
the veteran is not shown to have even a slight degree of 
recurrent subluxation or lateral instability of the right or 
left knee, a compensable rating is not warranted under Code 
5257 for either knee.  38 C.F.R. § 4.31.  

Although some reports state the veteran has degenerative 
joint disease of the knees, X-ray studies have not confirmed 
this.  In fact, the X-ray studies of record show the veteran 
does not have arthritis of the knees.  Assuming she has 
arthritis of the knees, such would be rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 and 
5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Reports from 1989 to 1994 
primarily show the veteran had either a full range of motion 
or close to a full range of motion of both knees.  Between 
1989 to 1992, her left knee was noted on three occasions to 
have 0 degrees of extension and flexion which ranged from 90 
to 110 degrees.  In August 1992, the right knee had full 
extension and flexion to 110 degrees.  Even considering the 
few times when the veteran's range of motion of the knees was 
not full, she would still be assigned noncompensable ratings 
for each knee under Codes 5260 and 5261, although the RO has 
assigned a 10 percent rating for each knee.  Moreover, there 
is no objective evidence of additional limitation of motion 
of the knees due to pain on use, and certainly not additional 
limitation to the extent necessary for higher ratings under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for increased ratings for right 
and left knee disorders.  Thus, the benefit-of-the-doubt rule 
is inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  TDIU rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for a right knee disorder 
rated 10 percent disabling and a left knee disorder rated 10 
percent disabling.  The combined rating, under the combined 
ratings table of 38 C.F.R. § 4.25, is 20 percent.  Therefore, 
she does not meet the percentage requirements of 38 C.F.R. § 
4.16(a), for consideration for a TDIU rating on a schedular 
basis.  The determinative issue becomes whether the veteran 
is unemployable due to service-connected disabilities which 
would thereby entitle her to a TDIU rating on an 
extraschedular basis.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a TDIU 
rating, neither the veteran's non-service-connected 
disabilities nor his/her advancing age may be considered.  
Van Hoose v. Brown, 4 Vet.App. 361 (1993).  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places his/her case 
in a different category than other veterans with equal 
ratings of disability.  Id.  Furthermore, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.

The record shows the veteran has a high school education and 
has approximately 2 years of college.  She has worked as a 
waitress, hostess, cashier, site manager, and computer 
analyst.  She reportedly last worked full-time in 1987, 
although she later attended college for a period of time.

The veteran argues her service-connected bilateral knee 
disorder alone prevents her from obtaining and maintaining 
substantial gainful employment.  However, a review of the 
evidence, including reports from SSA, shows she has numerous 
non-service-connected physical and mental disorders which 
provide the greatest adverse impact on her ability to work.  
Such cannot be considered in support of her claim for a TDIU 
rating.  Van Hoose, supra.  

In February 1991, a VA examiner stated the veteran had severe 
retropatellar pain in both knees which while not totally 
disabling was extremely restrictive and had to date markedly 
interfered with her ability to seek long term employment.  
The Board again notes the examiner did not state that the 
veteran was unemployable or was unable to perform all types 
of employment due solely to her service-connected bilateral 
knees disorder.  He mainly stated that she had problems 
seeking employment due to her bilateral knee disorder and 
such is not sufficient to be awarded a TDIU rating.

The Board notes that in a July 1992 letter, a VA social 
worker stated the veteran was followed at the medical center 
for both physical and emotional problems.  It was stated she 
was severely affected by an arthritic condition and was under 
evaluation for emotional problems, and it was opined she 
remained unemployable for these reasons.  Again, this opinion 
does not tend to show that the veteran's bilateral knee 
disorder alone prevents her from engaging is substantial 
employment.  In fact, it is not even clear as to whether the 
arthritic condition she refers to pertains to the knees, as 
X-ray studies of the knees fail to show any arthritis.

The Board finds that while the veteran may have problems 
performing a job which would require her to stand for long 
periods of time, there is no evidence showing she is 
prevented from engaging in all forms of substantially gainful 
employment.  In this regard, the Board finds there are a 
number of sedentary jobs for which she could perform given 
her work experience and educational background.

A review of the evidence shows that her right and left knee 
disabilities are each no more than 10 percent disabling and 
manifested by subjective complaints of pain, generally full 
range of motion, and no objective instability.  Although the 
veteran complains that her bilateral knee disorder interferes 
with her ability to work, no competent medical evidence has 
been submitted to show that such conditions alone prevent her 
from securing and engaging in substantially gainful 
employment. 

The Board finds that, despite some limitations imposed by 
service-connected bilateral knee disabilities, the veteran is 
fully cable of performing the physical and mental acts 
required for gainful employment.  Her high school education, 
years in college, and years of employment in a variety of 
areas provide ample experience which could be used in a 
number of positions.  Thus, under the circumstances of the 
instant case, there is nothing in the record which takes the 
veteran's case outside of the norm of similarly situated 
veterans with a similar disability rating.  

The Board concludes that the weight of the evidence 
demonstrates that the veteran's service-connected 
disabilities do not prevent her from securing or following a 
substantially gainful occupation.  The preponderance of the 
evidence is against the claim for a TDIU rating.  Thus, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.







ORDER

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.

A TDIU rating is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


